Citation Nr: 0609384	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
strain.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision from the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In May 2005, to support his claim, the veteran testified at a 
videoconference hearing chaired by the undersigned.  A 
transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a document indicating that he was 
disabled for Social Security Administration (SSA) disability 
insurance purposes, effective August 1996, and began 
receiving SSA disability benefits, effective February 1997.  
Once the VA is put on notice that the veteran is in receipt 
of such benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

In addition, the earliest records from the veteran's private 
orthopedist, John T. Giesen, M.D., are dated September 9, 
1996.  However, that record indicates that the veteran was 
treated prior to that date.  The RO should attempt to obtain 
these earlier records.  

Moreover, Dr. Giesen referred the veteran to Dr. Dirks and 
subsequent records indicate that the veteran was seen by Dr. 
Dirks.  Finally, the veteran has mentioned that he was 
treated by Dr. Francis J. Schiller, 9209 Colima Road, 
Whittier California, from 1962 to 1963; and by Dr. Lang in 
Whittier California, from 1967 to 1973.  However, the record 
contains no records from these physicians, and the RO should 
attempt to obtain any records still available.  

The veteran's appeal for service connection for a bilateral 
knee disability is inextricably intertwined with his low back 
claim inasmuch as a grant of service connection for the 
disability could affect the outcome of the bilateral knee 
claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See 
also Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  And therefore, further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  



Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the following 
private physicians and request copies of 
complete clinical records pertaining to 
the veteran's treatment: a) Dr. Giesen, 
particularly any treatment recorda prior 
to September 9, 1996; b) Dr. Francis J. 
Schiller, 9209 Colima Road, Whittier 
California; c) Dr. Lang in Whittier 
California; and d) Dr. Dirks.  If the RO 
is unsuccessful in obtaining any 
pertinent evidence identified by him, the 
RO should so inform the veteran and his 
representative, and request them to 
provide such evidence.

3.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for low back strain.  
When the above action is completed, the 
RO should readjudicate the claim for 
service connection for knee problems, 
claimed as secondary to lumbosacral 
strain.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


